COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ex Parte Ali Mohammed Mohsen

Appellate case number:   01-13-00074-CR

Trial court case number: 82002010101B

Trial court:             230th Judicial District Court of Harris County

        This case was abated and remanded to the trial court on October 7, 2013. In the
abatement order, we directed the trial court to execute an amended certification of appellant’s
right to appeal indicating whether or not appellant has the right to appeal and make any other
findings and recommendations the trial court deemed appropriate. The district clerk has filed a
supplemental clerk’s record containing an amended certification of appellant’s right to appeal.
The court reporter has filed a reporter’s record indicating that appellant wished to dismiss his
appeal. Appellant now has filed a motion to dismiss the appeal. Accordingly, we REINSTATE
this case on the Court’s active docket.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court


Date: January 14, 2014